Name: Council Regulation (EEC) No 3390/87 of 9 November 1987 amending Regulation (EEC) No 2195/81 on a special programme concerning drainage operations in the less-favoured areas of the West of Ireland
 Type: Regulation
 Subject Matter: regions of EU Member States;  cultivation of agricultural land
 Date Published: nan

 13 . 11 . 87 Official Journal of the European Communities No L 323/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3390/87 of 9 November 1987 amending Regulation (EEC) No 2195/81 on a special programme concerning drainage operations in the less-favoured areas of the West of Ireland THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parli ­ ament (2), Whereas Regulation (EEC) No 2195/81 (3) provided for a common action for arterial drainage and field drainage designed to complete the common action provided under Council Directive 78/628/EEC of 19 June 1978 on a programme to accelerate drainage operations in the less favoured areas of the West of Ireland (4) ; whereas the duration of the common measure is limited to 31 December 1986 ; Whereas, due to delays in the implementation of the special drainage programme brought about by poor weather conditions in 1985 and 1986, it is opportune to extend the duration of the common action to 31 December 1988 for field drainage works approved for grant aid before 31 December 1986, HAS ADOPTED THIS REGULATION : Article 1 The following subparagraph shall be added to Article 4 ( 1 ) of Regulation (EEC) No 2195/81 : 'However, for field drainage works approved for grant aid before 31 December 1986 and completed before 31 December 1988 , the duration shall be extended to 31 December 1988 .' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 November 1987 . For the Council The President B. HAAKONSEN (') OJ No C 238 , 4 . 9 . 1987, p. 3 . (2) Opinion delivered on 30 October 1987 (not yet published in the Official journal). (3) OJ No L 214, 1 . 8 . 1981 , p. 5 . (4) OJ No L 206, 29 . 7 . 1978 , p. 5 .